Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 07 October 2020, has been entered and the Remarks therein, filed 20 November 2020, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Holt et al. in view of Jiang et al., and Yang et al., necessitated by Applicants’ amendment received 20 November 2020, specifically, amended claims 1, 10 and 17. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-3, 5-14, 16-19 and 21 are pending.
	Claims 1-3, 5-14, 16-19 and 21 are rejected.
	Claim 16 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 07 October 2020, is withdrawn in view of Applicants' amendment received 20 November 2020, in which an amendment to the specification was submitted.

Claim Objections
	The objections to Claims 1, 2-9, 11-16 and 18-21, in the Non-Final Office Action mailed 07 October 2020, are withdrawn in view of Applicants' amendment received 20 November 2020, in which the cited claims were amended.

Claim 16 is objected to because of the following informalities:
Claim 16 recites: “…, and/or integration and cohesion of the hyphal network to the embedded material though growth phenomenon related to metabolic processes of through growth phenomenon related to metabolic processes of the hyphae within a nutritional substrate.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejections of some of the claims under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 07 October 2020, are withdrawn in view of Applicants’ amendment received 20 November 2020, in which the cited claims were amended or canceled.
However, others have been maintained and are re-iterated here along with new rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3, 5-14, 16-19 and 21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3, 5-14, 16-19 and 21 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1 recites: “…; c) whereby the fungal composite exhibits a set of fungal composite mechanical properties that is greater than either the fungal matrix mechanical properties or embedded material mechanical properties alone,…”
Claims 10 and 17 recite: “…a fungal composite having a set of fungal composite mechanical properties that is greater than either a fungal matrix mechanical properties or an embedded material mechanical properties alone,...”
However, it is not clear by what parameter each of the mechanical properties is measured so as to determine whether it is greater than the individual mechanical properties as described. It is also not clear what is meant by the term ‘greater than’; i.e., whether the relevant term ‘greater than’ is represented by a quantitative or numerical value or whether it is considered to be a subjective description. For example, the various mechanical properties are: tear strength, tensile strength, flexural strength, elongation, resistance to separation and resistance to delamination. For example, if the calculated ‘flexural strength’ for the composite is determined to be numerically greater than each of the individual composite components (i.e., fungal matrix and embedded material) than would the flexural strength be considered to be ‘greater than’ the 
In addition, all of the various mechanical properties of the composite are measured or determined in different ways so as to render the general concept of all of them being ‘greater than’ the mechanical properties of their individual components difficult to ascertain, because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition, explanation or description given for the term ‘greater than' with regard to the claimed comparison (MPEP 2173.05 (b)(I)). For example, Table 1 shows the enhanced mechanical properties of the fungus-based composite materials (originally-filed specification, pg. 8, para. [0039] thru pg. 9, Table 1), but does not compare these values to the correlative mechanical properties of the fungal matrix and embedded material. Again, therefore, it is not clear that this limitation is described, explained or defined in the specification.
For the purpose of compact prosecution, the claim will be interpreted to mean that any of the mechanical properties of the composition will be considered to be either more desirable and/or greater by some measurable standard than either of the individual composite components (i.e., fungal matrix and embedded material).


Claim 1 recites the term ‘specifically engineered’.
Claim 1 recites: “…the composite exhibits specifically engineered properties…”
However, it is not clear what is meant by the term ‘specifically’ within the context of the claimed subject matter. The specification recites, as the sole recitation of the term: “…the composite exhibits specifically engineered properties in pre­selected areas or regions or zones of the composite…” (pg. 12, para. [0050]). However, it is not clear what makes said properties ‘specifically engineered’ (e.g., as opposed to simply being ‘engineered’) with regard to the properties that they exhibit. It appears as though ‘specifically’ is a relative term used to differentiate the properties in pre-selected areas as being special or different with regard to other pre-selected areas that were simply ‘engineered’, not ‘specifically’ engineered. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'specifically engineered' (MPEP 2173.05 (b)(I)).
For the purpose of compact prosecution, the claim will be interpreted to read: “…the composite exhibits engineered properties…”
Prior art will be applied according to this interpretation.

Claim 1 recites:  “…; and e) wherein the composite comprises an engineered construction or layout of embedded materials in a plurality of regions such that the composite exhibits specifically engineered properties in pre-selected regions of the 
Claim 3 recites: “…in the pre-selected regions of the composite.”
However, it is not clear which regions of the composite are ‘pre-selected’ nor is it clear how regions are identified as ‘pre-selected’, within the context of the claimed subject matter.
The specification recites, as the sole recitation of the term ‘pre-selected’ with regard to regions: “The composite may comprise an engineered construction or layout of embedded materials such that the composite exhibits specifically engineered properties in pre-selected areas or regions or zones of the composite when considered as a singular whole” (originally-filed specification, pg. 12, para. [0050]). That is, the term ‘pre-selected’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'pre-selected' (MPEP 2173.05 (b)(I)). This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the claim will be interpreted to mean that some regions of the composite exhibit characteristics that are identifiably different from other regions of the composite.
Prior art will be applied according to this interpretation.

Claim 6 recites: “…each of the plurality of regions has distinct characteristics due to having a distinct construction of embedded materials in each region.”
distinct characteristics due to having a distinct construction of embedded materials in each region…”
However, it is not clear what is meant by ‘distinct’ within the context of the claimed subject matter. The term ‘distinct’ is a relative term which renders the claim indefinite. The term ‘distinct’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'distinct' (MPEP 2173.05 (b)(I)). This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the term will be interpreted to refer to characteristics or construction of regions which are readily distinguishable or recognizable different in nature from other regions. 
Prior art will be applied according to this interpretation.

Claim 16 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
Claim 16 recites: “The composite of claim 10, wherein the fungal composite achieves the improved strength through physical…”
However, claim 10 does not recite the term ‘improved’ nor the concept that strength has been improved (see 112(b) rejection above).

In addition, claim 10 recites the mechanical properties of ‘tear strength’, ‘tensile strength’ and ‘flexural strength’. Therefore, it is not clear to which type of strength claim 16 is referring; i.e., it is not clear which type of strength is improved.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-2, 7-19 and 21 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Yamanaka et al., in the Non-Final Office Action mailed 07 October 2020, is withdrawn in view of Applicants' amendment received 20 November 2020, in which claims 7, 10 and 17 were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 3 and 5 under 35 U.S.C. §103 as being unpatentable over Yamanaka et al. in view of Islam et al., in the Non-Final Office Action mailed 07 October 2020, is withdrawn in view of Applicants' amendment received 20 November 2020, in which claims 7, 10 and 17 were amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 5-14, 16-19 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Holt et al. ((2012) J. Biobased Mater. Bioenergy 6: 431-439) in view of Jiang et al. ((2017 Jun 3) J. Manuf. Proc. 28: 50-59), and Yang et al. ((2017 Mar.) J. Mater. Civ. Eng. Issue 04017030, pp. 1-8).


Regarding claims 1, 2, 5, 10, 17 and 18,  Holt et al. shows processes which utilize fungal mycelium and cotton plant materials to manufacture biodegradable packaging (pg. 431, Title). One process involves growing fungal species on agricultural species to produce an ecofriendly packaging product (pg. 431, Abstract [Claims 1, 10 and 17] [A composite comprising: a) a fungal matrix; and b) an embedded material within the fungal matrix, the combination making up a fungal composite] [Claims 2 and 18] [cotton, cellulose]).
Each of the six blends was used to produce a packaging material that was subjected to standard test methods including tests for compressive strength, flexural strength, modulus of elasticity, density, dimensional stability, and accelerated aging (pg. 433, column 1, para. 1). Table II shows analysis of the physical properties from the six cotton-based substrate blends (i.e., flexure strength [i.e., flexural strength], elastic modulus [i.e., elongation], compressive strength [i.e., tear strength, tensile strength], and accelerated aging [i.e., resistance to separation and delamination]) (pg. 436, Table II [Claims 1, 10 and 17] [fungal composite properties as claimed] [Claim 5] [symmetric properties when considered as a whole]). The density of the treatments was measured (pg. 435, column 1, para. 3 [density = resistance to separation and delamination]).
Regarding claims 7, 8, 9, 14 and 16, the objective of the research was to develop and evaluate six blends of processed cotton plant biomass (CPB) materials as a substrate for colonization of selected fungi (pg. 431, Abstract). The Ganoderma sp. using a specific grain or liquid substrate as the carrier. The blend was discharged into a tool mold and the filled tool was incubated to allow fungal mycelium to colonize the blend (pg. 432, column 1, para. 2 thru column 2, para. 1; and pg. 434, Fig. 4 [Claim 16] [penetration of fungal hyphae into the embedded material]).

Holt et al. does not show: 1) some of specific mechanical properties, such as tear strength and resistance to delamination, per se [Claims 1, 10 and 17]; 2) the mechanical properties of the fungal composite are greater than the mechanical properties of either the fungal matrix or the embedded material, on aggregate and individually [Claims 1, 10, 11, 12, 13, 17, 19 and 21]; 3) a plurality of regions with different characteristics or specific properties [Claims 1, 10 and 17]; and 4) the composite exhibits isotropic, anisotropic orthotropic properties or a combination thereof; the plurality of regions has distinct characteristics due to having distinct construction in each region [Claims 3 and 6].

Jiang et al. provides motivation for expecting that the fungal composite, shown by Holt et al., will have greater and/or more desirable mechanical property aspects 
Jiang et al. and Yang et al. provide motivation for expecting that the fungal composite will exhibit physical properties, such as anisotropic, isotropic and/or orthotropic which would be demonstrated by regions of the fungal composite having characteristics or properties that are different from other regions of the composite, by way of addressing the limitations of claims 1, 3, 6, 10 and 17.

Jiang et al. shows manufacturing a biocomposite where all materials are naturally derived including natural fiber textile (jute, hemp and cellulose) as skin; and mycelium-bound agricultural waste as core (pg. 50, Abstract [nexus to Holt et al.] [fungal composite with cellulose embedded material]). The core and preform strength appears to depend on the degree of fungal colonization with the skin, and the bonding between the skin and core (pg. 50, Abstract [nexus to Holt et al.] [fungal mycelium penetrates embedded material]). Mycelium, “the vegetative part of a fungus, consisting of a mass of branching, thread-like hyphae” can act as a binder for natural fiber reinforcement or core material (pg. 51, column 1, lines 11-13).
Regarding claims 1, 10, 11, 12, 13, 17, 19 and 21, following colonization, water is driven off and the resulting fungal network of threadlike cells bind together natural fiber reinforcement to form laminates and organic waste used as core material. The resulting sandwich structure becomes stiffer and stronger and achieves a smoother outer surface with longer colonization times (pg. 51, column 1, para. 1 thru column 2, lines 1-8 and 
Jiang et al. also teaches that, as a step in the process, the mycelium should be allowed to bind together and grow into all constituent components under the right conditions to form a completely unitized sandwich preform or part (pg. 51, column 2, para. 3, bullet pt. 5). In addition, Jiang et al. shows a fungal composite that contains regions which have properties or characteristics when compared to other regions in the fungal composite (pg. 51, column 1, Fig. 1). (See Yang et al. below.)

Compare to Applicant’s Fig. 5 which shows a layered, “sandwich”-type fungal composite configuration.

 Yang et al. shows an innovative fungal mycelium-based biofoam. Three different mixing protocols with various substrate materials, including wood pulp, millet grain, wheat bran and a natural fiber, and two packing conditions were tested to produce samples for physical, thermal and mechanical property characterization (pg. 1, Abstract [nexus to Holt et al.] [a fungal composite with mechanical properties, fungal matrix and embedded material]). Tests were conducted to obtain dry density, thermal conductivity, Young’s and shear moduli and unconfined compressive strength (pg. 3, column 1, para. 1 [nexus to Holt et al.] [tests for individual mechanical properties]).
Regarding claims 1, 3, 6, 10 and 17, the elastic moduli, including Young’s and shear moduli, are basic stiffness properties for evaluating elastic deformation 
Yang et al. also teaches that the impact of additional incubation time on density is mixed, with a slight increase observed for G1, G3 and G4 samples and a slight decrease observed for G2, G5 and G6 samples (pg. 7, column 2, para. 1; for sample designations, pg. 2, column 1, para. 2 and Table 1).
That is, Yang et al., like Jiang et al. above, shows that different regions of the fungal composite exhibit different mechanical property characteristics which are measurable. As also shown by Jiang et al. and Yang et al., the individual mechanical properties can be engineered or designed to exhibit specific strength, elongation and density properties, reported as specific numerical or quantitative measurements.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fungal composite comprising a fungal matrix and embedded material, as shown by Holt et al., by: 1) producing a fungal composite product which has greater and/or more desirable 
One of ordinary skill in the art would have been motivated to have made those modifications, in view of Jiang et al., which teaches that core and preform strength appears to depend on the degree of fungal colonization (pg. 50, Abstract), and in view of Yang et al., which teaches that the addition of natural fiber helps improve the elastic moduli and compressive strength (pg. 8, column 2, Conclusions #8). That is, both references show that manipulation of either the fungal matrix and/or embedded material, which are both shown by Holt et al., and/or the regions of the composite in which they reside, can produce a fungal composite with desirable characteristics, whether that be greater strength, greater (or lesser) elastic modulus [i.e., elongation] or greater density with less accelerated aging [i.e., resistance to separation and delamination].
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.


Response to Arguments
Applicant’s arguments, pp. 9-18, filed 20 November 2020, with respect to the 35 U.S.C. §112 rejections, and the prior art references cited in the 35 U.S.C. §103 rejection, and 35 U.S.C. §102(a)(2) rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1, 10 and 17 were amended.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651